DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 5/6/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soni (US 4,593,681).
Regarding claim 1, Soni discloses an adjustable length cannula (col. 4, lines 41-48; fig. 5; “infusion cannula” is interpreted to be an intended use of the cannula- the cannula 11 of Soni can be used for infusion of fluid into the body cavity) comprising a cannula 11 comprising a first proximal end and a second distal end (fig. 11: proximal end toward the top of the page, distal end toward the bottom of the page), a hub 51/52 comprising a second proximal end, a second distal end, and a central aperture 53 that extends between the second proximal end and the second distal end (fig. 11; col. 5, line 68 – col. 12, line 2), and wherein the aperture is configured to accept the first distal end of the cannula and allow the cannula upward movement and downward movement through the hub (fig. 5 shows movement of the cannula through the hub; col. 4, lines 41-48), and a locking mechanism 55/56/57 (fig. 11) configured to lock the cannula within the hub such that the first distal end of the cannula ext3ends a first distance past the second distal end of the hub, and lock the cannula within the hub such that the first distal end of the cannula extends a second distance past the distal end of the hub after a position of the cannula is adjusted through the hub (fig. 11; col. 6, lines 9-17: locking mechanism can be tightened to prevent movement of the cannula and loosened to allow movement any number of times to adjust the length of the cannula extending through the hub).
Regarding claim 2, Soni discloses that locking the cannula within the hub prevents the upward movement and the downward movement of the cannula (col. 6, lines 13-14: “tight clamping engagement or interference fit” prevents upward and downward movement).
Regarding claim 3, Soni discloses that the locking mechanism comprising a clamping element 55/56 positioned int eh central aperture between the cannula and the hub (fig. 11).

Regarding claim 13, Soni discloses kit for performing an infusion procedure (an infusion procedure” is interpreted to be an intended use of the kit- the device of Soni can be used for infusion of fluid into the body cavity) comprising a cannula 11 comprising a first proximal end and a second distal end (fig. 11: proximal end toward the top of the page, distal end toward the bottom of the page), a hub 51/52 comprising a second proximal end, a second distal end, and a central aperture 53 that extends between the second proximal end and the second distal end (fig. 11; col. 5, line 68 – col. 12, line 2), and wherein the aperture is configured to accept the first distal end of the cannula and allow the cannula upward movement and downward movement through the hub (fig. 5 shows movement of the cannula through the hub; col. 4, lines 41-48), and a locking mechanism 55/56/57 (fig. 11) configured to lock the cannula within the hub such that the first distal end of the cannula ext3ends a first distance past the second distal end of the hub, and lock the cannula within the hub such that the first distal end of the cannula extends a second distance past the distal end of the hub after a position of the cannula is adjusted through the hub (fig. 11; col. 6, lines 9-17: locking mechanism can be tightened to prevent movement of the cannula and loosened to allow movement any number of times to adjust the length of the cannula extending through the hub).


Claim(s) 1, 3, 4, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton et al (US 8,771,223).
Regarding claim 1, Patton discloses an adjustable length cannula (col. 3, lines 25-30; fig. 4; “infusion cannula” is interpreted to be an intended use of the cannula- the cannula 107 of Patton can be used for infusion of fluid into the body cavity) comprising a cannula 108 comprising a first proximal end and a second distal end (fig. 4: proximal end toward the top of the page, distal end toward the bottom of the page), a hub 110 comprising a second proximal end, a second distal end, and a central aperture that extends between the second proximal end and the second distal end (fig. 4; col. 3, lines 20-21), and wherein the aperture is configured to accept the first distal end of the cannula and allow the cannula upward movement and downward movement through the hub (col. 3, lines 27-30), and a locking mechanism 111/112 (fig. 4) configured to lock the cannula within the hub such that the first distal end of the cannula extends a first distance past the second distal end of the hub, and lock the cannula within the hub such that the first distal end of the cannula extends a second distance past the distal end of the hub after a position of the cannula is adjusted through the hub (fig. 4: the insert 111 and ring 112 threadedly engage the cannula to hold the cannula in place with respect to the hub absent user force to rotate the cannula and therefore these elements are interpreted to be a locking mechanism).
Regarding claim 3, Patton discloses that the locking mechanism comprising a clamping element 111 positioned in the central aperture between the cannula and the hub (fig. 4).
Regarding claim 4, Patton discloses that the cannula comprises a spiral threaded element 108 along an outer surface of the cannula (fig. 4; col. 3, line 23), wherein the spiral element is configured to accept a ring 111 having a complementary threaded element (fig. 4).
Regarding claim 13, Patton discloses kit (“for use in performing an infusion procedure” is interpreted to be an intended use of the kit- the device of Patton can be used for infusion of fluid into the body cavity) comprising a cannula 108 comprising a first proximal end and a second distal end (fig. 4: proximal end toward the top of the page, distal end toward the bottom of the page), a hub 110 comprising a second proximal end, a second distal end, and a central aperture that extends between the second proximal end and the second distal end (fig. 4; col. 3, lines 20-21), and wherein the aperture is configured to accept the first distal end of the cannula and allow the cannula upward movement and downward movement through the hub (col. 3, lines 27-30), and a locking mechanism 111/112 (fig. 4) configured to lock the cannula within the hub such that the first distal end of the cannula extends a first distance past the second distal end of the hub, and lock the cannula within the hub such that the first distal end of the cannula extends a second distance past the distal end of the hub after a position of the cannula is adjusted through the hub (fig. 4: the insert 111 and ring 112 threadedly engage the cannula to hold the cannula in place with respect to the hub absent user force to rotate the cannula and therefore these elements are interpreted to be a locking mechanism).
Regarding claim 14, Patton discloses that the locking mechanism includes a collet 112 and a ring 111, wherein the ring includes a spiral threaded element, wherein the cannula comprises a complementary threaded element 118 along an outer surface of the cannula, wherein the spiral threaded element is configured to accept the complementary spiral threaded element (fig. 4).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to clam 5, the prior art fails to teach or fairly suggest a cannula comprising a threaded element along an outer surface thereof, the threaded element configured to accept a ring having a complementary thread, wherein the ring is configured for upward and downward movement along the axis of the cannula, and wherein downward ring movement is configured to lock the cannula within the hub via the clamping element, in combination with the features of the invention, substantially as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buser et al (US 8,961,548).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783